Filed with the Securities and Exchange Commission on March 31, 2008 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 264 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 266 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess Advisors Series Trust 615 East Michigan Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street, First Floor New York, New York 10022 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective x immediately upon filing pursuant to paragraph (b) ¨ on pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. P R O S P E C T U S March 2008 PIA BBB Bond Fund Managed Account Completion Shares (MACS) PIA MBS Bond Fund Managed Account Completion Shares (MACS) Each, a series of Advisors Series Trust (the “Trust”) Pacific Income Advisers, Inc. (“PIA” or the “Adviser”) is the investment adviser to the PIA BBB Bond Fund and PIA MBS Bond Fund (each, a “Fund” and together, the “Funds”).Currently, the Funds offer the MACS class. Please read this Prospectus and keep it for future reference. It contains important information, including information on how the Funds invest and the services they offer to shareholders. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Pacific Income Advisers, Inc. 1299 Ocean Avenue, Suite 210 Santa Monica, California 90401 1-800-251-1970 The Funds are distributed by Quasar Distributors, LLC. 1 TABLE OF CONTENTS Questions Every Investor Should Ask Before Investing in the Funds 3 Fees and Expenses 9 Investment Objectives, Principal Investment Strategies and Related Risks 10 Management of the Funds 17 The Funds’ Share Price 18 Purchasing Shares 19 Redeeming Shares 22 Dividends, Distributions and Taxes 25 Financial Highlights 26 The Funds are each a separate series of Advisors Series Trust (the “Trust”).Other than the PIA Moderate Duration Bond Fund and the PIA
